Citation Nr: 1425200	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He died in July 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue was previously remanded in July 2013 for further development.  Additionally, in February 2014, an expert opinion from the Veterans Health Administration (VHA) was obtained.  Thereafter, in March 2014, the appellant and her representative were provided with a copy of the VHA opinion and an opportunity to respond.  Thereafter, in May 2014, the appellant's representative submitted argument in response to such opinion.  The case is now ready for appellate review. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA) associated with the appellant's claim.  A review of the Virtual VA claims file reveals VA treatment records dated from various VA Medical Centers (VAMC) dated from October 2001 to August 2009, which were considered by the agency of original jurisdiction (AOJ) in the September 2013 supplemental statement of the case (SSOC), and an October 2013 Appellant's Post-Remand Brief submitted by the appellant's representative.  There is also a second paperless, electronic claims file located on the Veterans Benefits Management System (VBMS), which does not contain any data relevant to this Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in July 2009 with the immediate causes of death listed as septic shock, multi-organ failure, and cholecystitis, which were due to or a consequence of acute respiratory failure, renal failure, and chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection had been established for PTSD, rated 50 percent disabling; hearing loss, rated 10 percent disabling; and residuals of cold injury affecting the left and right lower extremities, each extremity rated 20 percent disabling.  The Veteran had also been awarded a total disability rating based upon unemployability due to his service-connected disabilities, effective November 2000.  

3.  The immediate and underlying causes of the Veteran's death are not causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran's service-connected disabilities did not cause or substantially or materially contribute to cause his death, or resulted in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, such letter informed the appellant that the Veteran was service-connected for post traumatic stress disorder (PTSD), hearing loss, and cold injury residuals of the left and right lower extremities, and notified her of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  The August 2009 letter also advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records are unavailable, as they are fire-related (i.e., destroyed in a fire at the NPRC facility in St. Louis, Missouri, in 1973).  See December 2002 Request for Information.  Nevertheless, the Board finds that all other records relevant to this claim - including the Veteran's official certificate of death and records from Progress West Health Care Center and various VA medical centers (VAMCs) - have been obtained and associated with the Veteran's claims file and were reviewed by both the AOJ and the Board in connection with the claim.  

Additionally, the Board obtained two VA medical opinions in this case, in August 2013 and, most recently from VHA, in February 2014.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While the August 2013 opinion was determined to be incomplete and, thus inadequate, the Board finds that the February 2014 VHA opinion is adequate to decide the issue as it is predicated on a review of the evidence of record, including the appellant's lay statements, the records documenting the Veteran's service-connected disabilities while he was alive, his death certificate, and treatment records leading up to his demise in July 2009.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the February 2014 opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion regarding the issue decided herein has been met. 

As noted above, the Board remanded the appellant's claim in July 2013 in order to obtain various VA treatment records dated from October 2001 to August 2009 and to obtain a medical opinion prior to readjudicating her claim.  All requested records were associated with the Veteran's electronic claims file on Virtual VA and a medical opinion was obtained in August 2013.  The August 2013 VA opinion was deemed incomplete and, thus inadequate to decide this claim, and, as a result, the Board requested an expert medical opinion from VHA, which was received in February 2014 and addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  

Analysis

The appellant is seeking to establish entitlement to service connection for cause of the Veteran's death.  The appellant has asserted that the Veteran's PTSD significantly contributed to his death, as the severity of his PTSD caused his episodes of sepsis.  She has also asserted that his lung disease was due to his exposure to fumes as a tank crewmember in service.  She has further asserted that the Veteran's legs were weak and that he fell numerous times as a result, including three days prior to his death.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the Veteran's death, service connection had been established for PTSD, rated 50 percent disabling; hearing loss, rated 10 percent disabling; and residuals of cold injury affecting the left and right lower extremities, each extremity rated 20 percent disabling.  The Veteran had also been awarded a total disability rating based upon unemployability due to his service-connected disabilities, effective November 2000.  

The death certificate shows that the Veteran died on July [redacted], 2009, while an inpatient at Progress West Healthcare Center.  According to the official certificate of death, the immediate cause of the Veteran's death was septic shock, multi-organ failure, and cholecystitis, which were due to or a consequence of acute respiratory failure, renal failure, and COPD.  

Treatment records from Progress West Healthcare Center show that, on July 22, 2009, an ambulance responded to the Veteran's home after he had fallen while moving from his motorized scooter to his door.  There was no loss of consciousness associated with the fall and the Veteran was able to get back on the scooter with his wife's assistance, after which he was able to stand and bear weight on both legs.  The Veteran reported having pain in his right groin with lifting his leg but he did not voice any additional complaints; in fact, he denied paresthesias or weakness, and objective examination did not reveal any deformity or pain in his right leg or hip.  The Veteran was taken to Progress West and the medic noted that he was able to cross and uncross his legs without difficulty during transport.  After being evaluated at the hospital, which showed that he was in no respiratory distress, the Veteran was discharged home, as he did not want hospitalization for further monitoring.  He was ambulatory at the time of discharge and the final diagnosis was groin strain and COPD/emphysema.  

On July 23, 2009, an ambulance responded to the Veteran's home due to complaints of vomiting, increased difficulty breathing, and pain in his right hip.  He was unable to walk to the stretcher due to weakness and hip pain, but, after being secured, he was transported to Progress West without incident.  The Veteran was intubated in the emergency room where evaluation revealed right lower lobe pneumonia on chest x-ray and he was also found to be in acute renal failure.  The assessment was septic shock, likely secondary to pneumonia, respiratory failure, most likely due to pneumonia and COPD, and acute renal insufficiency, likely secondary to sepsis.  The Veteran was admitted to the intensive care unit for further evaluation.  

On July [redacted], 2009, physicians determined that the Veteran's septic shock was likely secondary to cholecystitis, with secondary respiratory failure.  Physicians conducted a laparoscopic procedure and open cholecystectomy; however, after the surgical procedures, the Veteran's condition continued to deteriorate and he expired that evening.  

VA treatment records also document the Veteran's treatment for various disabilities during his lifetime, including severe COPD.  Notably, a May 2009 VA treatment record notes that the Veteran had prolonged hospitalization in September 2007 for intra-abdominal sepsis secondary to diverticulitis with consequent renal failure.  

In August 2013, a VA physician reviewed the evidentiary record and provided a negative opinion regarding whether any of the Veteran's service-connected disabilities caused or contributed to cause his death; however, the opinion was deemed incomplete and inadequate because the VA physician did not address the appellant's contentions or provide a rationale in support of a portion of his opinion.  As a result, the Board sought an expert opinion through the VHA to address the appellant's various contentions that the Veteran's PTSD and residuals of cold injury to the bilateral lower extremities contributed to his death, and that his lung disease was related to his exposure to fumes during service.  

In February 2014, a VHA physician reviewed the evidentiary record and opined that none of the Veteran's service-connected disabilities, either singly or jointly, was the principal or contributory cause of death, and that none of his service-connected disabilities resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.  

With respect to hearing loss being the principal or contributory cause of death, the VHA physician noted that, while hearing loss was a chronic problem for many years, it would not be medically related in any way to septic shock, multi-organ failure, or respiratory failure.  With respect to rendering the Veteran less capable of resisting the effects of the diseases that caused him death, the VHA physician stated that hearing loss would not be linked to cholecystitis, pneumonia, chronic renal disease, or severe COPD - which were the immediate causes of death, as indicated by the death certificate.  

With respect to the residuals of cold injury being the principal or contributory cause of death, the VHA physician noted that the cold injuries were chronic in nature and present for many years and further noted that they may have contributed to significant discomfort and even weakness or unsteadiness in the legs.  However, the physician stated that the cold injuries would not be causally linked to septic shock, multi-organ failure, or respiratory failure.  In making this determination, the physician noted the Veteran had numerous chronic conditions - including hypertension, hyperlipidemia, an infrarenal abdominal aortic aneurysm, prostate cancer, severe COPD, and chronic kidney disease - and that the Veteran's general debility leading to weakness and need for a scooter is more likely to be multifactorial from the above illnesses, as well as prior admissions for diverticulitis and pneumonia.  The VHA physician further noted that, while patients who are sedentary may have increased risk for infection, it is not clear that his debility was clearly linked to his residuals of cold injury, as that type of disability is not expected to progressively worsen so many years after the initial injury.  In fact, the physician stated that the Veteran's debility, itself, was not a significant contributory cause of the Veteran's death and a causal link would not be appropriate.  

With respect to rendering the Veteran less capable of resisting the effects of the diseases that caused him death, the VHA physician stated that the residuals of cold injury are not a likely contributor, noting that because the injury occurred many decades before his progressive decline in function, he would not attribute his decline in function and falls largely to his cold injuries.  Instead, the physician stated the Veteran's COPD and chronic kidney disease were the more likely significant medical issues that led to his inability to fight the infection, further noting that those disabilities are well known to lead to greater risk for infection.  

With respect to the Veteran's PTSD being the principal or contributory cause of death, the VHA physician noted that, while his significant PTSD is documented in the records, the assertion that PTSD led to recurrent injury to his extremities - and thus, increased risk for sepsis - is not viable in this case.  In making this determination, the examiner reviewed the records which documented his episodes and admission for sepsis in August 2007 and October 2009 and noted that neither admission was linked to cellulitis or infection related to picking his skin.  Instead, the evidence showed that the episodes of sepsis were related to cholecystitis or pneumonia, including when he presented for treatment on July 23, 2009.  In sum, the VA physician stated that he was unable to find any evidence that the possible causal etiology for the Veteran's sepsis and acute respiratory failure was due to cellulitis, skin infection, or anything related to chronic picking at the skin from PTSD or anxiety.  In this regard, the physician stated that, while the Veteran's PTSD and anxiety may have led to significant mutilation of his skin, this was not a contributory factor to his death.  He further opined that the scabs on his extremities did not render him less able to resist the effects of the medical issues that caused his death, including cholecystitis, pneumonia, acute respiratory distress, or acute renal failure.  Instead, the physician noted that sputum cultures taken during the Veteran's final admission revealed MRSA (a staph infection) and pseudomonas, both of which could be significant pulmonary pathogens causing acute respiratory distress and sepsis.  

With respect to rendering the Veteran less capable of resisting the effects of the diseases that caused him death, the VHA physician stated that the Veteran's PTSD was not a contributor, noting that the scabs on the Veteran's extremities could have theoretically led to sepsis via cellulitis, bacteremia and sepsis; however, he noted the evidence did not mention cellulitis or bacterium based on blood cultures and that the Veteran had at least two other plausible sources of infection, including pneumonia and cholecystitis.  

Lastly, the VHA physician opined that it is not as likely as not that the Veteran's lung disease was related to his military service.  The VHA physician stated that, while the Veteran may have been exposed to fumes during service, if the exposure was the etiology of his lung disease, it would have manifested earlier in the Veteran's life.  He further stated that toxic inhalation of fumes would lead to pneumonitis and a clinical picture more consistent with fibrosis on imaging and a restrictive pattern of physiology.  However, the VHA physician noted that the medical records speak to the Veteran's severe COPD and obstructive pathophysiology, as opposed to restrictive pathology with regard to his lung disease.  As a result, the VHA physician stated it is much more likely that the Veteran's history of smoking was the major etiology of his severe COPD, as imaging studies show emphysematous changes, without any parenchymal changes, that may be consistent with prior pneumonitis and fibrosis.  He further noted that, while imaging during the Veteran's final admission in July 2009 show parenchymal changes, this is more likely due to pneumonia and acute respiratory distress.  

The February 2014 VHA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's service-connected disabilities were a principal or contributory cause of death, or resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.  Indeed, the examiner's opinion is based on a thorough review of the treatment records generated during the Veteran's lifetime, including during the days leading up to his death, and addresses each aspect of the appellant's cause of death claim.  The VHA physician addressed whether each service-connected disability was the principal or contributory cause of death, singly or jointly, and he also addressed whether each disability rendered him materially less capable of resisting the effects of the diseases that caused his death.  The VHA physician provided a rationale in support of each opinion provided which identified the diseases which were the principal and contributory causes of death, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The VHA opinion also addressed whether the Veteran's lung disease was likely related to his military service - finding that the presentation and progression of the Veteran's lung disease was inconsistent with exposure to fumes many years prior.  In this regard, the Board notes that the Veteran sought to establish service connection for emphysema before his death, in August 1994 and September 2001, and yet, his claims were denied in rating decisions dated April 1995 and July 2002, as there was no evidence that he was, in fact, exposed to fumes during service and no evidence linking his lung disease to military service, in general.  Therefore, the Board finds the evidence, as a whole, preponderates against a finding that the Veteran's lung disease, which was an underlying cause of the Veteran's death, was incurred in or otherwise related to his military service.  

In evaluating this claim, the Board finds probative that there is no contrary competent evidence or opinion of record to refute the VHA opinion and neither the appellant nor her representative has identified an existing opinion by a competent professional to support the cause of death claim.  Instead, the most competent, credible, and probative evidence preponderates against a finding that the immediate and underlying causes of death were related to the Veteran's military service or that any of his service-connected disabilities, singly or jointly, disabilities caused, or substantially or materially contributed to cause, the Veteran's death, or resulted in the debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.

In making this determination, the Board has considered the lay statements submitted in support of this claim, which purport to relate the disabilities that caused the Veteran's death to his military service.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact the Veteran's service-connected disabilities had on his overall health and the etiological causes of a lung disorder.  As such, the questions regarding the impact the Veteran's service-connected disabilities had on his demise or the potential relationship between his lung disorder and military service may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the most probative evidence of record does not support the appellant's contentions and, rather, her statements are substantially outweighed by the conclusions set forth in the February 2014 VHA opinion.  

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for cause of the Veteran's death is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


